Citation Nr: 0513319	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04 02-844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral 
polyneuropathy due to exposure to herbicides (the dioxin in 
Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1963 to 
February 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim for service connection for 
peripheral neuropathy due to herbicide exposure.  He filed a 
timely appeal.


FINDING OF FACT

Peripheral polyneuropathy has been diagnosed and found to be 
medically attributable to herbicide exposure during the 
veteran's military service.  


CONCLUSION OF LAW

The veteran's peripheral polyneuropathy was directly caused 
by herbicide exposure during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.3 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).


Factual Background

The veteran's service medical records (SMRs) are negative for 
any indication of peripheral neuropathy or symptom thereof.  
Personnel records indicate he served in the Republic of 
Vietnam from October 1965 to February 1966.

Private medical records from Kaiser Permanente indicate the 
veteran developed pneumonia in April 1998 and was found to 
have polymyositis.  A December 2000 EMG/Nerve Conduction 
study revealed multiple abnormal motor nerves in the upper 
and lower limbs with demyelinative and axonal changes, 
consistent with peripheral polyneuropathy.  These changes 
were not related to polymyositis.  The study noted the 
differential diagnosis included endocrine diagnosis, toxin 
exposure, congenital or hereditary diagnosis, or possible 
paraneoplastic etiologies.  A February 2001 letter from Dr. 
Felix reiterated this diagnosis and stated the veteran had 
been disabled due to his medical condition for an extended 
period of time and continued to be temporarily totally 
disabled.

The report of a July 2003 VA examination indicates the 
veteran complained of vague leg pain, muscle stiffness and 
fatigue.  He also complained of numbness and aching in his 
legs, arms, and wrists.  He had been using an electric 
scooter for the prior 3 years, and before that walked with a 
cane.  Upon physical examination, sensation was diminished to 
light touch, pressure, position, and vibration of the 
bilateral lower extremities.  Vibratory sensation was absent 
on the lateral malleoli of the ankles bilaterally.  Motor 
strength was 4/5 in the bilateral lower extremities.  DTRs 
were 1+ at the knees, zero at the ankles.  Babinskis were 
neutral.  He was unable to walk unassisted.  The VA examiner 
diagnosed chronic peripheral polyneuropathy.

Although the VA examiner did not have the claims file to 
review, she did have the results of the December 2000 
EMG/Nerve Conduction study and report from Kaiser Permanente.  
The VA examiner stated in her report:

The veteran has no known diagnosis or congenital 
or hereditary diagnoses based on family history.  
He has no known paraneoplastic processes.  This 
leaves us with the conclusion that the 
peripheral polyneuropathy is either idiopathic 
or due to toxin exposure.

The VA examiner further opined:

It is the opinion of this medical examiner that 
the veteran's peripheral polyneuropathy does not 
meet the Department of Veteran Affair's criteria 
for an acute or subacute polyneuropathy, and 
therefore to date cannot be associated with 
Agent Orange exposure.  However, it is the 
opinion of this medical examiner that the 
veteran's peripheral polyneuropathy is in fact 
due to Agent Orange exposure, but until such 
time as a chronic peripheral neuropathy can be 
approved for service connection, he is advised 
that he most likely will be denied service 
connection at the present time.




Governing Statutes and Regulations

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2004).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii) (2004).  

In certain circumstances, presumptive service connection is 
available for acute and subacute peripheral neuropathy due to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2004).  The term 
"acute and subacute" is defined in Note 2 of this 
regulation as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Id. at 
Note 2.  Furthermore, in order to be entitled to presumptive 
service connection for acute and subacute peripheral 
neuropathy, the disability must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004). 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, a veteran may establish 
service connection with proof of actual direct causation.  
Cf. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(veteran filing claim under Radiation Compensation Act may 
establish service connection presumptively or by showing 
disease was incurred during or aggravated by service).  This 
means that the veteran may show that exposure to Agent Orange 
actually caused his peripheral neuropathy.  It need not be 
shown that the disability was present or diagnosed during 
service, but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  38 C.F.R. § 3.303(d).  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the line 
of duty or, in this case, exposure to herbicides.  
38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The RO denied the veteran's claim because he did not develop 
acute or subacute peripheral neuropathy within the 
presumptive time period, which in this case was within one 
year after leaving the Republic of Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 309(e) (2004).  Indeed, he was not 
diagnosed with peripheral neuropathy until December 2000 - 
over 34 years after he was discharged from military service.  
And furthermore, he has been diagnosed with chronic 
peripheral neuropathy - rather than acute or subacute.  But, 
as mentioned, he may still be entitled to direct service 
connection if he can meet the difficult burden of 
establishing that herbicide exposure actually caused his 
current chronic peripheral polyneuropathy.  See Combee, 34 
F.3d at 1043.  And as explained further below, the Board 
finds that he has met this evidentiary burden. 

As mentioned, by virtue of his military service in Vietnam, 
it is presumed the veteran was exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  Also, he has 
established that he currently has a diagnosis of chronic 
peripheral polyneuropathy, confirmed by the December 2000 
EMG/Nerve Conduction study and the July 2003 VA examination.  
The essential question then remains whether there is a nexus 
(i.e., link) between his current peripheral polyneuropathy 
and his exposure to Agent Orange while in the military.

As the Decision Review Officer (DRO) noted in the December 
2003 statement of the case (SOC), VA has determined that a 
positive association exists between exposure to herbicides 
and the subsequent development of certain conditions.  And, 
as the VA examiner also noted in her report, chronic 
peripheral neuropathy is not one of these conditions.  But 
the DRO and the VA examiner were incorrect in their 
interpretation of the law, because this determination made by 
VA only provides the basis for presumptive service connection 
- not direct service connection.  In other words, for those 
specific conditions as determined by regulation, VA will 
concede causation if all the other requirements are met.  It 
does not mean that VA cannot find direct service connection 
for other conditions or in other circumstances when 
sufficient medical evidence is provided that supports such a 
nexus exists.  And this is the situation here.

In this case, the VA examiner opined that she believed the 
veteran's peripheral polyneuropathy was, in fact, due to 
Agent Orange exposure.  This opinion was partly based on the 
fact that the veteran had no known endocrine diagnosis, 
or congenital or hereditary diagnoses based on family 
history.  Also, he had no known paraneoplastic processes.  So 
the VA examiner concluded the condition was either idiopathic 
(of unknown origin) or due to toxin exposure.  Based on her 
experience and medical expertise, however, she ultimately 
concluded the condition was caused by Agent Orange exposure.  
Therefore, if all reasonable doubt is resolved in the 
veteran's favor, the Board finds a sufficient basis to grant 
service connection for peripheral polyneuropathy.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
see, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for peripheral 
polyneuropathy is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


